Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2009

USA v. Angel Benitez
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2765




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Angel Benitez" (2009). 2009 Decisions. Paper 1359.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1359


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-2765


                           UNITED STATES OF AMERICA

                                           v.

                                  ANGEL BENITEZ,

                                                     Appellant


                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. No. 2-07-cr-00219-01)

                    District Judge: Honorable Lawrence F. Stengel


                     Submitted under Third Circuit L.A.R. 34.1(a)
                                 on March 10, 2009

          Before: FUENTES, CHAGARES and ALDISERT, Circuit Judges

                                 (Filed: May 15, 2009)




                             OPINION OF THE COURT




ALDISERT, Circuit Judge.

      Angel Benitez (“Appellant”) appeals the United States District Court for the
Eastern District of Pennsylvania’s denial of his motion to suppress, arguing that the police

did not have reasonable suspicion to stop and frisk him and that therefore a gun that the

police recovered from his waistband and his statement admitting to possession of the gun

were inadmissible as fruits of this violation. We will affirm.1

                                              I.

       On June 22, 2006, the Reading Police Department responded to a burglary call.

The victims of the burglary told the responding officer that Julio Melendez and another

Hispanic male entered the home without permission, brandished handguns and ordered

those present to give up their valuables. Melendez’s ex-girlfriend, one of the victims of

the burglary, told police that Melendez was driving a green Dodge Caravan with Florida

license plates numbered I50ALW. Based on this information, the responding officer

requested and obtained a criminal complaint and an arrest warrant charging Melendez

with burglary and aggravated assault, among other crimes. The responding officer also

prepared a Wanted Persons Report, summarizing the burglary and including the vehicle

description. This report was read at roll call and was made available to all local police

officers.

       Approximately two weeks later, Reading Police Officer Christopher Beaker heard



       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has
jurisdiction pursuant to 28 U.S.C. § 1291. We review the denial of a motion to suppress
for clear error as to the underlying facts, but exercise plenary review as to its legality in
light of the district court’s properly found facts. United States v. Coles, 437 F.3d 361, 365
(3d Cir. 2006) (citing United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003)).

                                              2
the Wanted Persons Report for Melendez at roll call at the start of his shift. While on

patrol that evening, Officer Beaker saw a Dodge Caravan, which matched the description

and tag number in the Wanted Persons Report. After calling for backup, Officer Beaker

activated his emergency lights and pulled the Dodge Caravan over. Before the van came

to a complete stop, a passenger, the Appellant, exited the van and began to walk briskly

away toward a sidewalk where he started to blend in with the crowd. Officer Beaker

radioed this information to other officers who stopped the Appellant on foot. The officers

ordered the Appellant to “show his hands,” which he did. One of the officers then

approached the Appellant and patted him down, discovering a gun in the Appellant’s

waistband. The Appellant pled guilty to one count of possession of a firearm by a

convicted felon (18 U.S.C. § 922(g)(1)), preserving his right to appeal the denial of his

motion to suppress. This appeal followed.

                                           II.

       Police may make an investigatory stop of a person when they have a reasonable,

articulable suspicion that criminal activity is afoot. Terry v. Ohio, 392 U.S. 1, 30 (1968).

A police officer may also frisk a temporarily detained person if – in addition – they have a

reasonable belief that the person is armed and dangerous. Id. at 27. A pat-down search for

weapons is permitted when the officer is “able to point to specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant the

intrusion.” Id.



                                                 3
       Reasonable suspicion is a less demanding standard than probable cause not
       only in the sense that reasonable suspicion can be established with
       information that is different in quantity or context than that required to
       establish probable cause, but also in the sense that reasonable suspicion can
       arise from information that is less reliable than that required to show
       probable cause.

Alabama v. White, 496 U.S. 325, 330 (1990). The question we address is whether the

responding officers had the “minimal level of objective justification” necessary for a

Terry stop and frisk. United States v. Sokolow, 490 U.S. 1, 7 (1989). In making this

determination, “we must consider ‘the totality of the circumstances – the whole picture.’”

Id. at 8 (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)).

       There is no dispute that Officer Beaker conducted a valid car stop. At roll call,

Officer Beaker noted the information that a green Dodge Caravan with Florida

registration was used by Melendez in committing a burglary and armed robbery. When

officer Beaker observed a green Caravan on patrol he confirmed the tag number against

his notes from roll call and radioed to confirm that it was the vehicle used in the burglary

and armed robbery. At this point Officer Beaker had reasonable suspicion that one of the

occupants of the Caravan was the person wanted for the burglary and armed robbery two

weeks earlier, and was warranted in stopping the van to investigate. The only issue,

therefore, is whether or not the pedestrian stop of the Appellant complied with the

requirements of Terry.

       Here, the responding officers had reasonable suspicion to temporarily detain the

Appellant. When Officer Beaker signaled for the Caravan to pull over, the Appellant,

                                              4
who had been in the passenger seat, exited the van while it was still moving and walked

briskly away into a crowd. The officers responding on foot did not have a description of

Melendez, but could reasonably suspect that the Appellant was the subject of the Wanted

Persons Report, or alternatively that the driver was the subject of the Wanted Persons

Report but that the Appellant was fleeing with evidence of the burglary, including the

firearm used to perpetrate it. Even if the officers had a physical description of Melendez,

the quickly unfolding events and the Appellant’s intent to flee would have prevented the

officers from determining whether the Appellant was Melendez without stopping him to

further investigate.

       The officers acted reasonably in stopping the Appellant merely on the basis that he

was a passenger of a lawfully stopped automobile. This is so because a police officer who

has lawfully stopped a car may exercise superintendence over the car and its passengers.

United Sates v. Bonner, 363 F.3d 213, 216 (3d Cir. 2004) (citing Pennsylvania v. Mimms,

434 U.S. 106, 110-111 (1977)). A flight from a lawful traffic stop provides reasonable

suspicion to justify temporarily detaining an individual for further investigation. Id. at

218. The Appellant’s argument that he did not “run,” “jump from,” “bail out of” or

otherwise more quickly exit the vehicle is not convincing. The vehicle was in the process

of being detained by Officer Beaker when the Appellant fled, creating a reasonable

suspicion that criminal activity was afoot.

       Finally, the responding officers had reasonable suspicion that the Appellant was



                                              5
armed and dangerous, and acted properly when they frisked the Appellant. Reasonable

suspicion may be established with information that is different in quantity or content from

that which is required under the more stringent probable cause standard. United States v.

Valentine, 232 F.3d 350, 353 (3d Cir. 2000). An officer is not required to be absolutely

certain that the individual is armed. Terry, 392 U.S. at 27. The test is whether, based on

the totality of the circumstances, a reasonably prudent person would be warranted in the

belief that his safety or that of others was in danger. Id. Here the Appellant fled, albeit at

a moderate pace, when police attempted to stop a vehicle that, two weeks earlier, had

been implicated in a burglary and armed robbery. Certainly, under these circumstances,

the police were warranted in suspecting that criminal activity was afoot, and were also

warranted in their concern that the Appellant was armed and dangerous.

                                           ******

       We have considered all contentions raised by the parties and conclude that no

further discussion is necessary.

       The judgment of the District Court will be affirmed.




                                               6